
	
		I
		112th CONGRESS
		2d Session
		H. R. 4910
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain direct
		  injection fuel injectors.
	
	
		1.Certain direct injection fuel
			 injectors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Direct injection fuel injectors (solenoid valves) designed to
						inject gasoline/ethanol fuel blends directly into the combustion chamber of a
						spark-ignition combustion piston engine in a high-pressure non-port injection
						system in a motor vehicle (provided for in subheading 8481.80.90)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
